Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The finality of the rejection of the last Office action is withdrawn in view of the new grounds of rejection set forth below.

Response to Amendment
Amendment filed March 1, 2021 has been entered.

Applicant's arguments filed March 1, 2021, have been fully considered but they are not found persuasive.

Claims 78-88 are pending.  Claims 1-77 are canceled.  Claims 78-88 are examined.

The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  application 15/765,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 78-83, 87-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are directed to a method of treatment of solid cancer as claimed using generic hGDF-15 inhibitor.  However, the specification does not disclose a generic hGDF-15 inhibitor to treat the claimed method.  The specification presents an example of a treatment of melanoma with the hGDF-15 antibody but fails to disclose representative number of hGDF-15 inhibitors encompassed by the generic term.  As such, the claims are drawn to methods using a large genus of hGDF-15 inhibitors to treat claimed method of cancer.  The state of the art is such that additional hGDF-15 inhibitors are used to treat the claimed method of cancer but rather the antibody to hGDF-15 is used (Wischhusen et al., WO 2014/049087).  Thus, the genus of hGDF-15 inhibitors encompass large genus for which the representative number is not disclosed in the specification,
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass antibodies whose structure cannot be envisioned because claims encompass an antibody that binds to an LGR7 protein and which competes for binding with any one of the antibody with the specific antibody with the CDRs comprising a specific SEQ ID NO: with or without the functional limitation of various percentage of blocking (20%, 30% and 50%).  Antibodies claimed encompass unlimited changed to the structure of antibody disclosed SEQ ID NO: because the antibodies only require the competition with the known antibody.  The genus of antibodies as claimed includes variations in the entire polypeptide.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).


No claims are allowed.  Claims 84-86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646